

Exhibit 10.6
Notice of Stock Unit Grant


Sun Healthcare Group, Inc.
2009 Performance Incentive Plan
 
 
Name of Grantee:
[______]

 
Date of Vesting: 
[______]

 
Date of Grant:
[______]

 
Date of Vesting: 
[______]

 
Date of Vesting: 
Notwithstanding the timing rules of Section 6 of the Terms and Conditions of
Stock Unit Award, the shares of common stock underlying the vested stock units
shall be distributed to the Grantee within 30 days following the earliest to
occur of: (i) the date of the Grantee’s Separation from Service (as defined in
the Plan), (ii) the five-year anniversary of the Date of Grant, or (iii) a
Change in Control.

 
By signing your name below, you accept this stock unit award and acknowledge and
agree that the units are granted under and governed by the terms and conditions
of the Sun Healthcare Group, Inc. 2009 Performance Incentive Plan (the “Plan”)
and the Terms and Conditions of Stock Unit Award, both of which are hereby made
a part of this document.


“GRANTEE”
 
 
 
 
_________________________________
Signature
 
 
SUN HEALTHCARE GROUP, INC.,
a Delaware corporation
 
 
________________________________
By:  William A. Mathies
Its:  Chief Executive Officer



 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Terms and Conditions of Stock Unit Award


Sun Healthcare Group, Inc.
2009 Performance Incentive Plan


 
1.           Grant of Stock Units.
 
(a)           Award.  These Terms and Conditions of Stock Unit Award (these
“Terms”) apply to a particular stock unit award (the “Award”) if incorporated by
reference in the Notice of Stock Unit Grant  (the “Grant Notice”) corresponding
to that particular grant.  The recipient of the Award identified in the Grant
Notice is referred to as the “Grantee.”  The effective date of grant of the
Award as set forth in the Grant Notice is referred to as the “Date of
Grant.”  The Award was granted under and subject to the Sun Healthcare Group,
Inc. 2009 Performance Incentive Plan (the “Plan”).  The number of shares covered
by the Award are subject to adjustment under Section 7.1 of the
Plan.  Capitalized terms are defined in the Plan if not defined herein.  The
Award has been granted to the Grantee in addition to, and not in lieu of, any
other form of compensation otherwise payable or to be paid to the Grantee.  The
Grant Notice and these Terms are collectively referred to as the “Award
Agreement” applicable to the Award.
 
(b)           Stock Units.  As used herein, a “Stock Unit” is a non-voting unit
of measurement which is deemed for bookkeeping purposes to be equivalent in
value to one outstanding share of Common Stock of the Corporation.  The Stock
Units shall be used solely as a device for the determination of any payment to
eventually be made to the Grantee if and when such Stock Units vest pursuant to
Section 2.  The Stock Units create no fiduciary duty to the Grantee and shall
create only a contractual obligation on the part of the Corporation to make
payments, subject to vesting and the other terms and conditions hereof, as
provided in Section 6 below.  The Stock Units shall not be treated as property
or as a trust fund of any kind.  No assets have been secured or set aside by the
Corporation with respect to the Award and, if amounts become payable to the
Grantee pursuant to this Award Agreement, the Grantee’s rights with respect to
such amounts shall be no greater than the rights of any general unsecured
creditor of the Corporation.
 
2.           Vesting.  The Award is subject to vesting, with the vesting
schedule as set forth in the Grant Notice, and subject to earlier termination or
acceleration and subject to adjustment as provided herein and in the Plan.
 
3.           Continuance of Employment/Service Required; No Employment/Service
Commitment.  The vesting schedule requires continued employment or service
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Award and the rights and benefits under this Award
Agreement.  Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 7 below
or under the Plan.
 
Nothing contained in this Award Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the
 

 
2

--------------------------------------------------------------------------------

 
 
Corporation or any Subsidiary, interferes in any way with the right of the
Corporation or any Subsidiary at any time to terminate such employment or
service, or affects the right of the Corporation or any Subsidiary to increase
or decrease the Grantee’s other compensation.  Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Grantee under any written employment agreement with the Corporation.
 
4.           Dividend and Voting Rights.
 
(a)           Limitations on Rights Associated with Units.  The Grantee shall
have no rights as a stockholder of the Corporation, no dividend rights (except
as expressly provided in Section 4(b) hereof) and no voting rights with respect
to the Stock Units or any shares of Common Stock issuable in respect of such
Stock Units, until shares of Common Stock are actually issued to and held of
record by the Grantee.  No adjustments will be made for dividends or other
rights of a holder for which the record date is prior to the date of issuance of
the stock certificate evidencing the shares.
 
(b)           Dividend Equivalent Reinvestment.  No later than sixty (60) days
following each date that the Corporation pays an ordinary cash dividend on its
outstanding Common Stock (if any ordinary cash dividends are paid), for which
the related record date occurs after the Date of Grant and prior to the date all
Stock Units subject to the Award have either been paid or have terminated, the
Corporation shall credit the Grantee with an additional number of Stock Units
equal to (a) the amount of the ordinary cash dividend paid by the Corporation on
a single share of Common Stock, multiplied by (b) the number of Stock Units
subject to the Award outstanding and unpaid as of such record date (including
any Stock Units previously credited under this Section 4(b) and with such total
number subject to adjustment pursuant to Section 7.1 of the Plan), divided by
(c) the closing price of a share of Common Stock on the date the ordinary cash
dividend is paid.  Any Stock Units credited pursuant to the foregoing provisions
of this Section 4(b) will be subject to the same vesting, payment, termination
and other terms, conditions and restrictions as the original Stock Units to
which they relate.  No crediting of Stock Units will be made pursuant to this
Section 4(b) with respect to any Stock Units which, as of the related record
date, have either been paid or have terminated.
 
5.           Restrictions on Transfer.  Prior to the time the Stock Units are
vested and paid, neither the Stock Units comprising the Award nor any interest
therein or amount payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily, other than by will or the laws of descent and distribution.
 
6.           Timing and Manner of Payment of Stock Units.  Except as otherwise
provided in the Grant Notice, Stock Units subject to this Award Agreement shall
be paid in an equivalent number of whole shares of Common Stock (with any
fractional Stock Units credited in respect of the Stock Units that are paid
rounded down to the nearest whole number of shares of Common Stock) promptly
after the vesting of such Stock Units (and in all events not later than the
first March 15 following the year in which such Stock Units became vested) in
accordance with the terms hereof.  Such payment shall be subject to the tax
withholding provisions of Section 9 hereof and Section 8.5 of the Plan and
subject to adjustment as provided in Section 7.1 of the Plan and shall be in
complete satisfaction of such vested Stock Units.  The Grantee or any other
person entitled under the Plan to receive a payment of shares of Common Stock
shall deliver to the
 

 
3

--------------------------------------------------------------------------------

 
 
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan.
 
Notwithstanding the foregoing paragraph, the Grantee may elect (a “Distribution
Election”) on the Date of Grant or at such other time as may be provided by the
Administrator (and in all cases at a time that complies with the initial
deferral election requirements of Section 409A of the Code) and in accordance
with rules prescribed the Administrator, not to receive payment upon the vesting
of such Stock Units and instead have the Corporation continue to maintain such
Stock Units on its books of account.  Distribution Elections may only be made by
delivering a written election to the Corporation on a deferral election form
provided by the Corporation.  Subject to approval by the Administrator, the
distribution of such deferred Stock Units shall be payable as elected by the
Grantee on the deferral election form.
 
7.           Effect of Termination of Employment or Services.  The Grantee’s
Stock Units shall be forfeited to the extent such units have not become vested
upon the first date the Grantee is no longer employed by or providing services
to the Corporation or one of its Subsidiaries, regardless of the reason for the
termination of such employment or services, whether with or without cause,
voluntarily or involuntarily; provided, however, that if the Grantee’s
termination of employment or service is the result of the Grantee’s death or
Disability, any then-outstanding and otherwise unvested Stock Units subject to
this Award shall thereupon fully vest.  If the Grantee is employed by a
Subsidiary and that entity ceases to be a Subsidiary, such event shall be deemed
to be a termination of employment of the Grantee for purposes of this Award
Agreement, unless the Grantee otherwise continues to be employed by the
Corporation or another of its Subsidiaries following such event.  If the Grantee
is not an employee or director of the Corporation or a Subsidiary, the
Administrator shall be the sole judge for purposes of this Award Agreement
whether the Grantee continues to render services to the Corporation or a
Subsidiary and the date, if any, upon which such services shall be deemed to
have terminated.  The Corporation shall have no obligation as to any Stock Units
that are forfeited pursuant to this Section 7.
 
8.           Adjustments Upon Specified Events.  Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 7.1 of the
Plan, the Administrator will make adjustments if appropriate in the number of
Stock Units contemplated hereby and the number and kind of securities that may
be issued in respect of the Award.
 
9.           Tax Withholding.  The Corporation shall reasonably determine the
amount of any federal, state, local or other income, employment, or other taxes
which the Corporation or any of its affiliates may reasonably be obligated to
withhold with respect to the grant, vesting, or other event with respect to the
Stock Units.  The Corporation may, in its sole discretion, withhold a sufficient
number of shares of Common Stock in connection with the vesting of the Stock
Units at the then fair market value of the Common Stock (determined either as of
the date of such withholding or as of the immediately preceding trading day, as
determined by the Corporation in its discretion) to satisfy the minimum amount
of any such withholding obligations that arise with respect to the vesting of
such Stock Units.  The Corporation may take such action(s) without notice to the
Grantee and shall remit to the Grantee the balance of any proceeds from
withholding such shares in excess of the amount reasonably determined to be
necessary to satisfy such withholding obligations.  The Grantee shall have no
discretion as to the satisfaction of tax withholding obligations in such
manner.  If, however, any withholding event occurs with respect to the Stock
Units other than the vesting of such units, or if the Corporation for any reason
does
 
4

--------------------------------------------------------------------------------

 
 not satisfy the withholding obligations with respect to the vesting of the
Stock Units as provided above in this Section 9, the Corporation shall be
entitled to require a cash payment by or on behalf of the Grantee and/or to
deduct from other compensation payable to the Grantee the amount of any such
withholding obligations.
 
10.           Notices.  Any notice to be given under the terms of this Award
Agreement shall be in writing and addressed to the Corporation at its principal
office to the attention of the Secretary, and to the Grantee at the Grantee’s
last address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other.  Any such notice
shall be given only when received, but if the Grantee is no longer an employee
of the Corporation or one of its Subsidiaries, shall be deemed to have been duly
given by the Corporation when enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.
 
11.           Plan.  The Award and all rights of the Grantee under this Award
Agreement are subject to, and the Grantee agrees to be bound by, all of the
terms and conditions of the provisions of the Plan, incorporated herein by this
reference.  The Grantee agrees to be bound by the terms of the Plan and of this
Award Agreement.  The Grantee acknowledges reading and understanding the Plan,
the Prospectus for the Plan, and this Award Agreement.  Unless otherwise
expressly provided in other sections of this Award Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Administrator do
not (and shall not be deemed to) create any rights in the Grantee unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.
 
12.           Entire Agreement.  This Award Agreement and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof.  The Plan and this Award Agreement may be amended pursuant to
Section 8.6 of the Plan.  Such amendment must be in writing and signed by the
Corporation.  The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.
 
13.           Counterparts.  This Award Agreement may be executed simultaneously
in any number of counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.
 
14.           Section Headings.  The section headings of this Award Agreement
are for convenience of reference only and shall not be deemed to alter or affect
any provision hereof.
 
15.           Governing Law.  This Award Agreement and the rights of the parties
hereunder with respect to the Award shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.
 
16.           Clawback Policy.  The Plan and any awards under the Plan are
subject to the terms of the Corporation’s recoupment, clawback or similar policy
as it may be in effect from time to 
 
5

--------------------------------------------------------------------------------

 
time, as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of any award under the
Plan (including, without limitation and if an award is paid in shares, the
repayment of any value received from a disposition of any such shares).
 
17.           Construction.  It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A of the
Code.  This Award Agreement shall be construed and interpreted consistent with
that intent.
 

 
6

--------------------------------------------------------------------------------

 
 